Case: 12-12444         Date Filed: 11/08/2012   Page: 1 of 3

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-12444
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 2:07-cr-14072-KMM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff-Appellee,


                                                 versus


DERRICK TYRONE LAMB,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (November 8, 2012)

Before TJOFLAT, CARNES, and KRAVITCH, Circuit Judges.
              Case: 12-12444    Date Filed: 11/08/2012   Page: 2 of 3

PER CURIAM:

      Derrick Tyrone Lamb pleaded guilty to two counts of possession of crack

cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1). The

presentence investigation report concluded that he was a career offender under

United States Sentencing Guidelines § 4B1.1(a) (Nov. 2007). Because Lamb was

a career offender and his drug convictions carried a maximum sentence of 40 years

imprisonment, the PSR recommended a base offense level of 34. See id. §

4B1.1(b)(B). After a 3-level reduction for acceptance of responsibility, see id. §

3E1.1, Lamb’s total offense level was 31. As a career offender, Lamb’s criminal

history category was VI. See id. § 4B1.1(b). The result was a guidelines range of

188 to 235 months imprisonment. Lamb did not object to the PSR, which the

district court adopted and then sentenced Lamb to 235 months imprisonment.

      Lamb filed a pro se motion to reduce his sentence under 18 U.S.C. §

3582(c)(2), contending that Amendment 750 to the guidelines had reduced his

guidelines range. The district court denied Lamb’s motion, concluding that it

lacked authority to reduce Lamb’s sentence because he had been sentenced under

the career offender guideline. This is Lamb’s appeal.

      The district court did not err in denying Lamb’s § 3582(c)(2) motion. In

United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008), we held that


                                         2
              Case: 12-12444     Date Filed: 11/08/2012    Page: 3 of 3

“[w]here a retroactively applicable guideline amendment reduces a defendant’s

[otherwise applicable] base offense level, but does not alter the [career offender]

sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

authorize a reduction in sentence.” Moore controls here. Amendment 750

retroactively reduced the base offense levels for some crack cocaine offenses, but

it did not retroactively reduce the offense level for career offenders. For that

reason, Amendment 750 did not lower Lamb’s career offender guidelines range

and the district court is not authorized to reduce his sentence under § 3582(c)(2).

See Moore, 541 F.3d at 1330; United States v. Glover, 686 F.3d 1203, 1206 (11th

Cir. 2012) (“[Section 3582(c)(2)], the Sentencing Commission’s corresponding

policy statement, and the commentary to that policy statement all make it clear that

a court cannot use an amendment to reduce a sentence in a particular case unless

that amendment actually lowers the guidelines range in that case. It is that

simple.”); see also United States v. Lawson, 686 F.3d 1317, 1321 (11th Cir. 2012)

(“[T]he district court correctly denied Lawson’s § 3582(c)(2) motion because his

guideline range was not lowered by Amendment 750.”).

      AFFIRMED.




                                          3